DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11, 16-18, 22, 24, and 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2021.

Drawings
The drawings were received on 25 April 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 21, 23, and 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite with respect to what constitutes the metes and bounds of “cfDNA”.  While a text search of the original disclosure does find support for this newly-added term, e.g., paragraphs [0049] and [0082], the disclosure has not been found to define same.
Claim 1 is confusing as to how the expression “each individual molecule” is to be interpreted.  For example, is the term “individual” to mean or be equated with single molecules, or whether it is to be associated with a plurality, as well as all possible molecules of an organism, subject or patient. In support of this position attention is directed to paragraph [0067] of the original disclosure.  As stated therein:
[0067] The term "patient," as used herein preferably refers to a human, but also encompasses other mammals. It is noted that, as used herein, the terms "organism," "individual," "subject," or "patient" are used as synonyms and interchangeably.  (Emphasis added)


Claims 2-4, 6-8, 21, 23, and 27-34, which depend from claim 1, fail to overcome the above-identified issues and are similarly rejected.

For convenience, newly-added claims 33 and 34 are reproduced below.


    PNG
    media_image1.png
    120
    478
    media_image1.png
    Greyscale


Newly-added claim 34 is indefinite with respect to the type of genetic alteration being claimed.  As seen in claim 33, two abbreviations- AR-V and AR, are provided.  In dependent claim 34, however, one finds mutations “Arv567es” and “Arv567es”.  As is readily apparent, the prefix for these two mutations does not correspond to either of the definitions provided.  Given such, it is less than clear as to just which category of mutation(s) these two gene mutations are to be categorized into.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art... [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.


Holding
Claims 1-4, 6-8, 21, 23, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/032989 A1 (Tan et al.), in view of WO 2007/131354 A1 (Najari et al.), WO 2012/129363 A1 (Xie et al.), WO 2015/179404 A1 (Luo et al.), EP 2774997 A1 (Schmitz et al.), and applicant’s admissions.

Tan et al., disclose a method of “ANALYSIS OF NUCLEIC ACIDS ASSOCIATED WITH SINGLE CELLS USING NUCLEIC ACID BARCODES”.

Tan et al., in paragraph [0076], teach the aspect of ligating a barcode to RNA.  As disclosed therein:
[0076] FIG. 14A-C illustrates methods of interrogating a population of cells for a selected phenotype using a nucleic acid marker, according to embodiments of the present invention. In addition to barcoding RNA from cells, any RNA, including RNA from non-cell sources, can be barcoded.

The aspect of barcoding RNA in a sample speaks to the RNA having been separated from the DNA.  (Limitation of claim 1, steps (b) and (c).)
Tan et al., in paragraphs [0024] and [0025], teach that the barcode can be DNA, that the RNA, with the barcode adaptor is converted to cDNA.  As disclosed therein:
[0024] In some embodiments of the method, the adapter molecule is a DNA molecule. The adapter molecule can be generated using DNAP. 

[0025] In some embodiments, producing the one or more polynucleotides of interest comprises reverse-transcribing the RNAs associated with the sample, thereby synthesizing a plurality of first-strand cDNAs, at least some of the RNAs associated with the sample comprise a sequence region complementary to the binding site of the adapter molecule, and the adapter molecule is used as a primer for reverse transcription, such that the barcode sequence is incorporated into first-strand cDNAs associated with the sample.

The above showing is deemed to meet a limitation of claim 21.

Tan et al., in paragraphs [0118] and [0120], defined barcode and barcode adaptor.  As set forth therein:
[0118] As used herein, "barcode" or "barcode sequence" refers to any unique sequence label that can be coupled to at least one nucleotide sequence for, e.g., later identification of the at least one nucleotide sequence.

[0120] The terms "barcode adapter", "barcoded adapter", and "barcode adapter molecule" are used interchangeably herein to refer to an oligonucleotide that comprises a unique barcode sequence.

Tan et al., in paragraph [0016], teach:
[0016] Moreover, addition of a nucleic acid barcode to the sample-derived nucleic acids of interest present in a reaction container will be more complete if the introduced barcode is amplified, to ensure that it is present in a sufficient quantity in the reaction chamber. For example, a typical mammalian cell contains roughly 400,000 copies of mRNA. To maximize the efficiency of the overall single-cell analysis, as many of these mRNA copies as possible should be barcoded.

Tan et al., in paragraph [0142], teach that one can employ PCR and NextGen sequencing.
Tan et al., at paragraph [0127], defines the types of samples that can be used.  As stated therein:
[0127] The term "sample" can include RNA, DNA, a single cell or multiple cells or fragments of cells or an aliquot of body fluid, taken from a subject (e.g., a mammalian subject, an animal subject, a human subject, or a non-human animal subject). Samples can be selected by one of skill in the art using any means now known or later discovered including centrifugation, venipuncture, blood draw, excretion, swabbing, ejaculation, massage, biopsy, needle aspirate, lavage sample, scraping, surgical incision, laser capture microdissection, gradient separation, or intervention or other means known in the art. Samples can also be selected by one of skill in the art using one or more markers known to be associated with a sample of interest. Samples can also be selected using methods known in the art such as cell sorting and FACS.  (Emphasis added)

The above showing is deemed to fairly suggest the limitation of claim 1, step (a), as well as claims 4 and 23. 

While Tan et al., do teach of DNA being in a bodily fluid, they have not been found to employ the term “cfDNA”, which, for purposes of examination has been construed as meaning circulating free DNA.

Tan et al., has not been found to teach combining the barcoded dsDNA (barcoded cDNA) and the dsDNA (claim 1), nor using plasma or urine as the source of the sample.  While Tan et al., do teach adding a barcode to mRNA, which is recognized as being a single-stranded RNA (ssRNA), they have not been found to teach that each molecule of ssRNA has a unique molecular barcode.

Schmitz et al., at page 2, paragraph [0005], teach:
[0005] The presence of circulating free DNA (cfDNA) in human blood from subjects was first described in 1948 by Mandel and Metais [62] but it was not until 1994 that ctDNA [circulating tumor DNA] was discovered in the blood of tumor patients (mutated Ras gene fragments) and associated with malignant tumor progression.



Najari et al., at page 18, paragraph [0092], teach:
[0092] The target may be a polynucleotide which may be in a single-stranded, double-stranded, or higher order, and can be linear or circular. Exemplary single-stranded target polynucleotides include mRNA, rRNA, tRNA, hnRNA, ssRNA or ssDNA, viral genomes, although these polynucleotides may contain internally complementary sequences and significant secondary structure Exemplary double-stranded target polynucleotides include genomic DNA, mitochondrial DNA, chloroplast DNA, dsRNA or dsDNA, viral genomes, plasmids, phage, and viroids The target polynucleotide can be prepared synthetically or purified from a biological source The target polynucleotide may be purified to remove or diminish one or more undesired components of the sample or to concentrate the target polynucleotide.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Tan et al., so to include the claimed method step of “separating the nucleic acids into at least a first portion comprising single-stranded ribonucleic acid (ssRNA) molecules and a second portion comprising double-stranded deoxyribonucleic acid (dsDNA) molecules” (claim 1, step (b)).

Neither Tan et al., not Najari et al., have been found to teach barcoding ssRNA such that a unique molecular barcode is coupled to each individual molecule of the ssRNA molecules (claim 1, step (c)).

Xie et al., at page 2, last four lines, teaches:
According to one aspect, each nucleic acid molecule, such as each molecule of RNA, such as mRNA, or DNA, such as cDNA in the sample has its own unique barcode sequence, such that 100% of the nucleic acid molecules in the sample have their own unique barcode sequence.  (Emphasis added)

The above showing is deemed to fairly suggest newly-added limitations to claim 1, step (c) as well as limitations of claim 21 and 23. 

Neither Tan et al., Najari et al., nor Xie et al., have been found to teach using plasma or urine as a biological fluid that can be sued in the diagnosis of prostate cancer, which can be based on an AR variant, e.g., AR-V7.

Luo et al., at page 16, paragraph [0058], teach:
[0058] In accordance with another embodiment of the present disclosure, it will be understood that the term "biological sample" or "biological fluid" includes, but is not limited to, any quantity of a substance from a living or formerly living patient or mammal. Such substances include, but are not limited to, blood, serum, plasma, urine, cells, organs, tissues, bone, bone marrow, lymph, lymph nodes, synovial tissue, chondrocytes, synovial macrophages, endothelial cells, and skin. In a preferred embodiment, the fluid is blood or serum.  (Emphasis added)

Luo et al., at page 16, paragraph [0060], teach:
[0060] Disclosed herein are methods of assessing resistance to a therapeutic agent in a subject diagnosed with prostate cancer comprising the detection of an AR variant or mutation, such as AR-V7, in a bodily fluid of a subject diagnosed with prostate cancer, for example, the presence of AR-V7 indicates resistance to a therapeutic agent or lack of resistance to difference therapeutic agents.  The prostate cancer may be castration-resistant prostate cancer and the therapeutic agent may comprise at least one taxane, enzalutamide or abiraterone, or other therapeutic agents known to those of skill in the art. The bodily fluid may be plasma, serum, or peripheral blood, or other bodily fluids. (Emphasis added)

Luo et al., at page 17, in paragraph [0060], also teach using sequencing reactions so to determine the presence of mutations, including AR-V7.  As stated therein:
The presence of AR-V7 is determined by detection assays known those skilled in the art, such as protein or peptide detection methods and/or molecular biological detection, including but not limited to RNA-seq, PCR, qRT-PCR, sequencing, Northern, Southern or Western blots, chip arrays, and antibody assays.  (Emphasis added)

The aspect of detecting mutations speaks directly to one having a known normal sequence, and performing a comparison (applicant’s “alignment”) between that which is determined from a patient, and that which is a known normal value/sequence.  The aspect of using the product of PCR (polymerase chain reaction) speaks directly to the target sequence being double stranded.

The above showing is deemed to fairly suggest limitations of claims 3, 4, 6-8, and 27-34.

Applicant, at page 5, paragraph [0036], asserts:
[0036] The present invention further provides that dividing of samples into two portions, one portion is double stranded DNA and the other portion is single stranded RNA. The method for preparation is known to one of the skills in the art.  (Emphasis added)

Applicant, at page 6, paragraph [0038], asserts:
[0038] In another embodiment, the tagged dsDNA is mixed with the other portion of the dsDNA extract to use for further genetic analysis including but not limited to sequencing assay such as Next Generation Sequencing, Polymerase Chain Reaction, array-based technologies and/or cytogenetics assay.  (Emphasis added)



Applicant, at page 7, paragraph [0049], of the disclosure, asserts:
In the process, there is no need to separate cfDNA from the cfRNA in the biofluid nucleic acid extraction. In some instances, to distinguish the DNA- and RNA-derived signals, the
extracted RNA is barcoded according to methods known in the art and reverse transcribed in a single step before the steps of library preparation and sequencing.

Applicant, at pages 8-9, paragraphs [0052] and [0053], asserts:
[0052] In some embodiments, the sources of nucleic acids are extracellular vesicles (EVs), including exosomes and microvesicles, which have been shown to carry a variety of biomacromolecules including mRNA, microRNA and other non-coding RNAs and considered to be a minimally invasive novel source of materials for molecular diagnostics. See Jia et al., "Emerging technologies in extracellular vesicle-based molecular diagnostics", Expert Rev. Nlol. Diagn. 1-15 (2014). EVs are membranous, cell-derived, mixed populations of vesicles, ranging from approximately 40-5000 nm in diameter, which are released by a variety of cells into the intercellular microenvironment and various extracellular biofluids. Methods for procuring a microvesicle fraction from a biofluid sample are described in scientific publications and patent applications (Chen et al., 2010; Niiranda et al., 2010; Skog et al., 2008). See also WO 2009/100029, WO 2011009104, WO 2011031892, and WO 2011031877. For example, methods of microvesicle procurement by differential centrifugation are described in a paper by Raposo et al. (Raposo et al., 1996), a paper by Skog et al. (Skog et al., 2008) and a paper by Nilsson et. al. (Nilsson et al., 2009). Methods of anion exchange and/or gel permeation chromatography are described in U.S. Pat. Nos. 6,899,863 and 6,812,023. Methods of sucrose density gradients or organelle electrophoresis are described in U.S. Pat. No. 7,198,923. A method of magnetic activated cell sorting (MACS) is described in a paper by Taylor and Gercel-Taylor (Taylor and Gercel-Taylor, 2008). A method of nanomembrane ultrafiltration concentration is described in a paper by Cheruvanky et al. (Cheruvanky et al., 2007). Further, microvesicles can be identified and isolated from a subject's bodily fluid by a microchip technology that uses a microfluidic platform to separate tumor-derived microvesicles (Chen et al., 2010).

[0053] Methods for nucleic acid extraction are generally based on procedures well-known in the art plus proprietary procedures developed in-house. Persons of skill will select a particular extraction procedure as appropriate for the particular biological sample. Examples of extraction procedures are provided in patent publications WO/2009/100029, US 20100196426, US 20110003704, US 20110053157, WO 2011009104, WO 2011031892, US20130131194 and US20110151460. Each of the foregoing references is incorporated by reference herein for its teaching of these methods.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art to have modified the method of Tan et al., with that of Schmitz et al., Najari et al., Xie et al., Luo et al., and the admissions of applicant for as shown above, the methods of isolating, labeling (attaching barcoded sequences), sequencing, comparing sequences, and determining the presence of mutations correspond to prostate cancer were all known in the art.  In view of the medical significance in one being able to determine if mutations that correspond to forms of prostate cancer were known, said individual would have been amply motivated.  Also, in view of the well-developed state of the art at the time of the invention, said ordinary artisan would have been not only amply motivated, but would have also had a most reasonable expectation of success.   
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6-8, 21, 23, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/032989 A1 (Tan et al.), in view of WO 2007/131354 A1 (Najari et al.), WO 2012/129363 A1 (Xie et al.), WO 2015/179404 A1 (Luo et al.), EP 2774997 A1 (Schmitz et al.), and applicant’s admissions.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0040229 A1 (Talasaz et al.), in paragraph [0297], teaches of detection of mutations in a nucleotide sequence via alignment of sequences, which include/comprise a barcode sequence; and in paragraph [0335], they teach of analyzing DNA from a blood sample so to diagnose prostate cancer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634